Citation Nr: 0635423	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to the veteran's service-connected diabetes 
mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to December 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2004 
and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file, and for the reasons 
discussed below, finds that additional development is 
required before the veteran's claim may be adjudicated on the 
merits.

It is noted that the Board remand in February 2004 instructed 
the RO to afford the veteran a VA examination that contained 
an opinion of etiology, to include whether the veteran's 
coronary artery disease was aggravated by the service-
connected diabetes.  While the veteran underwent a VA 
examination in June 2006, it appears that the VA physician 
did not address the question of whether the veteran's heart 
disorder has been aggravated by his diabetes.

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Effective October 10, 2006, during the pendency of this 
appeal, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  See 71 Fed. Reg. 
52, 744 (Sep. 7, 2006).  The veteran's claim has not been 
examined in light of the revised criteria.  Upon remand the 
RO must consider both the old and new version of 38 C.F.R. 
§ 3.310.

Finally, the veteran has not received any notice regarding 
ratings of heart disorders or effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the claim is being remanded anyway, the RO will have the 
opportunity to correct this deficiency.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
heart disabilities and effective date(s) 
of any award of compensation in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should furnish the claims file 
to the examiner who conducted the June 
2006 VA examination and request that an 
opinion in response to the following be 
provided: whether it is at least as 
likely as not that the veteran's coronary 
artery disease is chronically aggravated 
by the diabetes mellitus.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
no longer available, the RO should 
request that a qualified physician review 
the claims file and provide the requested 
opinion (i.e., whether it is at least as 
likely as not that the veteran's coronary 
artery disease is chronically aggravated 
by the diabetes mellitus).  If the 
physician finds that another examination 
is necessary, one should be scheduled.

3.  The claim should again be reviewed on 
the basis of the additional evidence as 
well as under the new and old provisions 
of 38 C.F.R. § 3.310.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





